PER CURIAM.*
Defendants Freddie Butler and James Batiste were charged by bill of information with armed robbery in violation of R.S. 14:64. Before trial, the state’s motion to sever was granted and defendants were tried separately. Both Butler and Batiste were found guilty as charged and were sentenced under R.S. 15:529.1 as multiple offenders to serve 198 years at hard labor. Although defendants were tried separately, for purposes of this appeal the cases were assigned a single number and treated in effect as consolidated cases here. On his appeal Butler relies on seven assignments of error while Batiste relies on five assignments.
Defendants entered the Kelly Springfield Tire Company located at 3138 South Car-rollton Avenue on • January 11, 1977 and walked around the store for a while prior to arming themselves and robbing the store. Over half a dozen people were in the store at the time of the robbery, several of them entering while the offense was in progress. Defendants obtained money, filed everyone in the store into a washroom and drove away. An employee with the tire company chased defendants for a half hour and obtained their license plate number.
We find that none of the defendants’ assignments of error present reversible error, nor do any involve legal issues not governed by clearly applicable principles of law. We have therefore discussed and disposed of them in an appendix attached to this opinion which remains a public record of this Court but which is not to be published in the Southern Reporter.

Decree

Accordingly, the convictions and sentences of defendants Butler and Batiste are affirmed.
AFFIRMED.
SUMMERS, C. J., concurs.

 Chief Judge L. Julian Samuel participated in this decision as Associate Justice Ad Hoc sitting in the place of Chief Justice Sanders, retired.